         Case:2:19-cv-06106-MAK
         Case  20-2703 Document: 1-5 Page:
                                Document 55 1FiledDate Filed: 08/19/2020
                                                   08/19/20   Page 1 of 3



                                          OFFICE OF THE CLERK

PATRICIA S. DODSZUWEIT           UNITED STATES COURT OF APPEALS                  TELEPHONE
                                     21400 UNITED STATES COURTHOUSE             215-597-2995
         CLERK                              601 MARKET STREET
                                        PHILADELPHIA, PA 19106-1790
                                     Website: www.ca3.uscourts.gov

                                           August 19, 2020



Robert J. Barton
Colin M. Downes
Matthew Z. Crotty
Adam H. Garner
Thomas G. Jarrard
Peter Romer-Friedman
Michael J. Scimone

RE: Gerard Travers v. Federal Express Corp
Case Number: 20-2703
District Court Case Number: 2-19-cv-06106

PACER account holders are required to promptly inform the PACER Service Center of
any contact information changes. In order to not delay providing notice to attorneys or pro
se public filers, your information, including address, phone number and/or email address,
may have been updated in the Third Circuit database. Changes at the local level will not be
reflected at PACER. Public filers are encouraged to review their information on file with
PACER and update if necessary.


To All Parties:

Attorneys are required to file all documents electronically through the Court's
Electronic Case Filing System. See 3d Cir. L.A.R. 113 and the Court's website at
www.ca3.uscourts.gov/cmecf-case-managementelectronic-case-files.

Enclosed is case opening information regarding the above-captioned appeal filed by
Gerard Travers, docketed at No. 20-2703. All inquiries should be directed to your
Case Manager in writing or by calling the Clerk's Office at 215-597-2995. This
Court's rules, forms, and case information are available on our website at
http://www.ca3.uscourts.gov.

Attached is a copy of the full caption as it is titled in the District Court. Please review
         Case:2:19-cv-06106-MAK
         Case  20-2703 Document: 1-5 Page:
                                Document 55 2FiledDate Filed: 08/19/2020
                                                   08/19/20   Page 2 of 3




the caption carefully and promptly advise this office in writing of any discrepancies.

On December 1, 2009, the Federal Rules of Appellate and Civil Procedure were
amended modifying deadlines and calculation of time. In particular those
motions which will toll the time for filing a notice of appeal under Fed.R.App.P.
4(a)(4), other than a motion for attorney's fees under Fed.R.Civ.P. 54, will be
considered timely if filed no later than 28 days after the entry of judgment.
Should a party file one of the motions listed in Fed.R.App.P 4(a)(4) after a notice
of appeal has been filed, that party must immediately inform the Clerk of the
Court of Appeals in writing of the date and type of motion that was filed. The
case in the court of appeals will not be stayed absent such notification.

Payment of fees is required upon filing a Notice of Appeal from a District Court decision unless
you are exempt by order of the Court. All fees are to be paid to the District Court. The following
fees are currently unpaid:

$5.00 District Court filing fee
$500.00 Court of Appeals docket fee

Both fees must be paid within fourteen (14) days of the date of this letter.

Counsel for Appellant

As counsel for Appellant(s), you must file:
1. Application for Admission (if applicable)
2. Appearance Form
3. Civil Information Statement
4. Disclosure Statement (except governmental entities)
5. Concise Summary of the Case
6. Transcript Purchase Order Form.
These forms must be filed within fourteen (14) days of the date of this letter.

Failure of Appellant(s) to comply with any of these requirements by the deadline will result
in the DISMISSAL of the case without further notice. 3rd Circuit LAR Misc. 107.2.

Counsel for Appellee

As counsel for Appellee(s), you must file:
1. Application for Admission (if applicable)
2. Appearance Form
3. Disclosure Statement (except governmental entities)
These forms must be filed within fourteen (14) days of the date of this letter.
          Case:2:19-cv-06106-MAK
          Case  20-2703 Document: 1-5 Page:
                                 Document 55 3FiledDate Filed: 08/19/2020
                                                    08/19/20   Page 3 of 3




Parties who do not intend to participate in the appeal must notify the Court in writing. This
notice must be served on all parties.

Attached is a copy of the full caption in this matter as it is titled in the district court. Please
review the caption carefully and promptly advise this office in writing of any discrepancies.



Very truly yours,
Patricia S. Dodszuweit, Clerk


By: s/ Caitlyn
Case Manager
267-299-4956

Cc:     Ryan T. Becker
        Melissa M. Gormly
        Colleen Hitch Wilson
        Anton Metlitsky
        M. Tristan Morales
        Mark W. Robertson
